         Case 4:20-mj-00227-BD Document 9 Filed 10/28/20 Page 1 of 1             FILED
                                                                             U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT ARKANSAS

                                                                                OCT 2 8 2020
                    IN THE UNITED ST ATES DISTRICT COUR'l
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION
                                                                       :~ES                        RK
                                                                          ·~::;;__....1..:..=""""-lo~~-




UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                           CASE NO. 4:20-MJ-227-BD-1

DAMIAN HENDRICKSON                                                         DEFENDANT


                                           ORDER

       Pursuant to the Due Process Protections Act, the Court confirms the United States'

obligation to produce all exculpatory evidence to the defendant pursuant to Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so in a

timely manner may result in consequences, including, but not limited to, exclusion of

evidence, adverse jury instruction, dismissal of charges, contempt proceedings, or

sanctions by the Court.
                                 r/U""'·
       IT IS SO ORDERED, thise}lJ_th day of October, 2020.




                                             UNITED STATES MAGISTRATE JUDGE
